TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00519-CV


                            Juan A. Martin-de-Nicolas, Appellant

                                                v.

                  Auto Club County Mutual Insurance Company, Appellee


              FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-18-000387, THE HONORABLE DUSTIN M. HOWELL, JUDGE PRESIDING



                           MEMORANDUM OPINION


               On September 6, 2019, this Court granted appellant’s motion to abate this appeal

while he sought review by the Supreme Court of the United States of a previous appeal involving

the same issues and parties. In our opinion, we directed appellant to file either an opening brief

or a notice of dismissal of this appeal within 30 days of the Supreme Court’s decision on his

petition for writ of certiorari. On June 16, 2020, appellee filed a motion to dismiss for want of

prosecution, informing this Court that the Supreme Court denied appellant’s petition for writ of

certiorari on February 24, 2020. Pursuant to our opinion, appellant’s deadline to file his opening

brief or notice of dismissal of the appeal was March 25, 2020. To date, appellant has not filed a

response to appellee’s motion, nor has he filed his opening brief, a motion for extension of time

to file his opening brief, or a motion to dismiss his appeal. Accordingly, we grant appellee’s

motion, and we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Chief Justice Rose, Justices Baker and Kelly

Dismissed for Want of Prosecution

Filed: September 11, 2020




                                               2